Exhibit (c)(5) * Privileged and Confidential / Not to be Copied or Distributed 14 October 2010 PROJECT OSAKA - BOARD MATERIALS Information presented may vary subject to legal advice * Certain slides not materially related to the Rule 13e-3 transaction have been removed 5 Privileged and Confidential / Not to be Copied or Distributed REVENUES GROSS PROFIT CAPITAL EXPENDITURE EBITDA(2) BASE CASE FINANCIALS (EXCL. SYNERGIES) US$m US$m US$m US$m % Growth % Revenues % Revenues % Revenues Source: Shamrock filings, PWP analysis, FY 2009 financials pro forma adjusted for Australia and Thailand acquisitions Note:(1) Organic revenue growth at constant FX rates; PwC analysis of organic revenue growth at constant FX rates for 2008 and 2009 (2) EBITDA on Non-GAAP basis but adjusted for stock option expenses (c. $0.5m per year) –5% organic growth consistent with pro forma growth excl. FX in 2008 (5.9%) and 2009 (3.7%), but at a discount to growth observed in H1 2010 (8.5%) and to management estimate for medium-term growth (c. 9%) –Margin developments in line with management case FX EXPOSURE 2010 CAGR 2010 - 2014: 5.2% CAGR 2010 - 2014: 6.1% CAGR 2010 - 2014: 7.3% 97 0 50 2006A 2007A 2008A 2009PF 2010E 2011E 2012E 2013E 2014E 0% 2% 4% 6% 8% 10% 53 65 76 81 89 94 0 30 60 90 2006A 2007A 2008A 2009PF 2010E 2011E 2012E 2013E 2014E 50% 52% 54% 56% 58% 60% 0 10 20 30 40 50 60 2006A 2007A 2008A 2009PF 2010E 2011E 2012E 2013E 2014E 12% 15% 18% 21% 24% 27% 30% 0 3 6 9 12 15 2006A 2007A 2008A 2009PF 2010B 2011E 2012E 2013E 2014E 0% 3% 6% 9% 12% 15% 37% 32% 34% 4% 16% 66% 60% 52% 0% 25% 50% 75% 100% Sales Opex Capex € NIS $/Other 6 Privileged and Confidential / Not to be Copied or Distributed UPDATED VALUATION ANALYSIS (NET OF 2) Premium to current share price: Sources: PWP analysis, Shamrock filings. All values net of agreed 2010 dividend of $0.8 per share. Notes:(1) Enterprise value plus net cash ($16.8m), adjusted for 2010 dividend ($13.5m), less adjustments to net debt ($3.8m), less minorities ($10.5m; estimated by applying 11.0x EBIT multiple on 2010E minority interest) plus associates ($1.3m) and less varying cost of buying out stock options (from $8.8m to $12.5m) . Based on 16.8m basic shares outstanding (2) Net of value attributed to the Definity® contract between Shamrock and Eric, representing $12.0m to $13.5m or $0.7 to $0.8 per share (3) Base Case before adjustment for potential loss of Definity® contract; figures on Non-GAAP basis but adjusted for stock option expenses (c. $0.5m) DCF range using
